Citation Nr: 0705336	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  06-31 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles, 
California


THE ISSUE

Whether the Board of Veterans' Appeals has jurisdiction to 
consider the matter of the veteran's entitlement to an 
electric wheelchair and fully adaptive van.  

(The issues of entitlement to service connection for a 
bilateral shoulder disorder, and entitlement to a disability 
evaluation in excess of 10 percent for a service-connected 
right wrist disorder will be addressed in a separate rating 
decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant-appellant served on active duty from January 
1968 to June 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 determination by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Medical Center (VAMC) which denied the veteran's request for 
an electric wheelchair and fully adaptive van.  The 
underlying issue of basic eligibility for the electric 
wheelchair and fully adaptive van sought is not in dispute.  
The questions presented for appellate review are whether or 
not the electric wheelchair and fully adaptive van sought is 
medically necessary or appropriate, and, as a preliminary 
matter, whether the Board has jurisdiction to address this 
issue.

In November 2006, the veteran's motion to advance the appeal 
on the Board's docket was granted due to good and sufficient 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

The decision as to whether an electric wheelchair and fully 
adaptive van is a medical necessity and feasible involves a 
medical determination as to the need for, and appropriateness 
of, specific types of medical care and treatment.


CONCLUSION OF LAW

The Board lacks jurisdiction over the appeal for entitlement 
to an electric wheelchair and fully adaptive van.  
38 U.S.C.A. §§ 511, 1710, 1717, 7104 (West 2002); 38 C.F.R. § 
17.150, 20.101 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the duty to notify and assist a claimant, the 
record does not reflect that the veteran has been fully 
notified of the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations.  However, the VCAA and 
implementing regulations have only limited applicability in 
this case.  While there may be notification requirements, 
those pertinent are clearly satisfied.  The July 2006 
statement of the case advised the veteran that there was no 
administrative latitude to override a medical decision by a 
non-clinician, indicating that the Board does not have 
jurisdiction in this matter.  There remains nothing relevant 
to the matter being considered of which the veteran is 
unaware, and no further notice is indicated.  The preliminary 
matter for consideration at this time, i.e., whether the 
Board has jurisdiction to consider entitlement to an electric 
wheelchair and fully adaptive van, is a matter of 
interpretation of the law, and no conceivable benefit would 
flow to the veteran from any further development of evidence.  
Hence, there is no "duty to assist" in this case.

VA law provides that, as part of the medical services 
furnished to veterans with a service-connected disability 
(see 38 U.S.C.A. § 1710(a)), the Secretary may furnish home 
health services where the Secretary finds such services to be 
necessary or appropriate for the effective and economical 
treatment of the veteran's disability.  38 U.S.C.A. § 
1717(a).

Home health services may include prosthetic and similar 
appliances, including wheelchairs, medical accessories, 
similar appliances including invalid lifts and therapeutic 
and rehabilitative devices, and may be purchased for a 
veteran upon a determination of feasibility and medical need.  
38 C.F.R. § 17.150.  If provided as part of outpatient care, 
the appliances must constitute a necessary part of the 
outpatient care for which the veteran is eligible under 38 
U.S.C.A. § 1712 and 38 C.F.R. § 17.93 (or a necessary part of 
outpatient care authorized under 17.94).  38 C.F.R. § 
17.150(a).

VA Health Administration (VHA) policy guidelines provide that 
special and non-routine prosthetic appliances require the 
approval of an appropriate committee (Major Medical and 
Special Equipment Committee - MMSEC).  See VHA Handbook 
1173.2.  The MMSEC is to be comprised of knowledgeable 
medical, therapy, engineering, and administrative services 
and may review requests for major items such as patient 
lifts. Id. at 19.  In this case, the MMSEC is known as the 
"Wheelchair Clinic," and is a multidisciplinary clinic 
consisting of a Physical Therapist, Prosthetic 
Representative, Resident in training, and an Attending 
physician specialized in the field of Rehabilitation 
Medicine.  

The question of whether the veteran is entitled to an 
electric wheelchair and fully adaptive van depends on a 
determination of feasibility and medical need.  See 
38 U.S.C.A. § 1717; 38 C.F.R. § 17.150.  In the April 2003 
medical determination and July 2006 statement of the case the 
veteran was notified that his claim had been denied because 
the MMSEC had found an electric wheelchair and fully adaptive 
van was not medically indicated, and in fact, was contra-
indicated.  In support of his claim he has submitted his own 
personal opinions indicating, in essence, that he would 
benefit from the use of an electric wheelchair and fully 
adaptive van.

The fact that the basic question in this case depends upon 
medical judgment raises the issue of whether the Board has 
jurisdiction to review the decision.  Generally, the Board 
has appellate jurisdiction to review questions of law and 
fact in claims for VA benefits.  38 U.S.C.A. §§ 511, 7104; 38 
C.F.R. § 20.101(a).

The Board's appellate jurisdiction extends to questions of 
"eligibility" for hospitalization, outpatient treatment, and 
nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic 
shoes, and similar appliances; and for other benefits 
administered by VHA.  See 38 C.F.R. § 20.101(a); see also 
Meakin v. West, 11 Vet. App. 183 (1998).  Medical 
determinations, however, such as the need for, and 
appropriateness of, specific types of mobility equipment for 
an individual, are not adjudicative matters and are beyond 
the Board's jurisdiction.  Typical examples of these issues 
are whether a particular drug should be prescribed, whether a 
specific type of physiotherapy should be ordered, and similar 
judgmental treatment decisions with which an attending 
physician may be faced.  See 38 C.F.R. § 20.101(b).

As was noted previously, it is not in dispute that the 
veteran is legally eligible for a VA electric wheelchair and 
fully adaptive van.  The present case essentially turns on 
the issue of whether an electric wheelchair and fully 
adaptive van is a medical necessity and is feasible.  This 
involves a determination as to the need for, and 
appropriateness of, specific types of medical care and 
treatment.  

"Medical eligibility" for such benefits is determined and 
documented by a physician.  M-1, Part 1, Chapter 16, 
16.69(3).  Since the finding of medical necessity is a 
prerequisite to establishing the veteran's medical 
eligibility for an electric wheelchair and fully adaptive 
van, this is not an adjudicative matter and is beyond the 
Board's jurisdiction.  38 U.S.C.A. § 511, 7104; 38 C.F.R. § 
20.101(a).  As a consequence, the appeal must be dismissed.  

The Board notes, parenthetically, that even if it did have 
jurisdiction over the subject matter at issue, the claim 
would remain denied.  VA clinical staff determined on more 
than one occasion that there was no medical necessity for an 
electric wheelchair and fully adaptive van, and in fact, it 
was contra-indicated.  The veteran has presented no medical 
evidence indicating otherwise.  In light of the clinical 
staff's medical determination, along with the lack of medical 
evidence that the requested items are medically necessary for 
the treatment of the veteran's service-connected 
disabilities, the MMSEC properly concluded that the veteran 
was not medically eligible for a VA electric wheelchair and 
fully adaptive van.


ORDER

The appeal for entitlement to an electric wheelchair and 
fully adaptive van is dismissed.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


